DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the After Allowance Amendment filed 05/24/2022. 
The status of the Claims is as follows:
Claims 1-14 have been cancelled;
Claims 15, 21, 22, 24-26, 28 and 29 have been amended;
Claims 15-29 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 15-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed automatic guided vehicle movable and arranged to be reversibly and automatically coupled to a supporting base in an assembled condition of said self-propelled wrapping machine to support and move a wrapping apparatus around a load and enable to wrap the load with the film.

The Prior Art has several examples of self-propelled wrapping machines with automatic guidance vehicles: 
	Pecchenini US 20140053502	 Fig. 2
	Asioli US 20070169442	Fig. 1
	LAGHI US 20190002138	Fig. 1

Where the Examiner understands an automatic guided vehicle is a load carrier that travel along the floor of a facility without an onboard operator or driver where their movement is directed by a combination of software and sensor-based guidance systems on a predictable path with precisely controlled acceleration and deceleration. The Prior Art provides for the permanent irreversible coupled assembly of the automatic guided vehicle to a wrapping machine. 

However the Prior Art does not teach an automatic guided vehicle movable and arranged to be reversibly and automatically coupled to a supporting base in an assembled condition of said self-propelled wrapping machine to support and move a wrapping apparatus around said load and enable to wrap the load with the film. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731